Citation Nr: 0740824	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
veteran testified before the Board in September 2006, and a 
transcript of that hearing is associated with the claims 
file.  

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in September 2006 and August 2007.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.

The Board also observes that the issue of entitlement to a 
higher initial evaluation for bilateral hearing loss is on 
appeal.  However, that issue is the subject of a separate 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006). The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).

The RO sent correspondence in July 2005 and March 2006; a 
rating decision in August 2005; and, a statement of the case 
in March 2006.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final adjudication (the March 2006 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the March 2006 statement 
of the case).

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

In addition, VA has obtained all relevant, identified, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  The veteran was also afforded a VA examination in 
August 2005 in connection with his claim for an increased 
evaluation, and he was provided the opportunity to testify at 
a hearing before the Board.  Thus, VA has satisfied both the 
notice and duty to assist provisions of the law.
Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
PTSD.  The Board does acknowledge the May 2006 letter from a 
psychiatric social worker commenting that the veteran's PTSD 
has been a severely limiting factor in his life and has 
caused him years of emotional distress.  However, the medical 
evidence of record does not show him to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
There is no medical evidence establishing that the veteran 
has impaired impulse control or difficulty in adapting to 
stressful circumstances.  Nor has he been shown to have 
obsessional rituals that interfere with routine activities.  
In fact, private medical records dated in June 2006 indicate 
that he did not have any obsessions.  

In addition, the veteran has not been shown to have suicidal 
ideation.  In this regard, the Board notes that the veteran 
denied having a suicidal or homicidal ideation at the time of 
his August 2005 VA examination, and VA medical records dated 
in December 2005 and July 2006 noted that did not have a 
history of suicidal attempts or any current suicidal 
ideation.  

Moreover, the medical evidence does not show that the veteran 
has intermittently illogical, obscure, or irrelevant speech.  
In this regard, the August 2005 VA examiner commented that 
his speech was within normal limits with regards to rate and 
rhythm.  Private medical records dated in November 2005 also 
noted that his speech was appropriate.  The Board does 
acknowledge the private medical records dated in June 2006 
that document the veteran's speech as being decreased in 
rate, volume, and inflection as well as the VA medical 
records dated in July 2006 noting that he had occasional 
response latency; however, there was no indication that the 
impairment was of such severity to be considered 
intermittently illogical, obscure, or irrelevant.   

The Board also notes that there is no evidence of spatial 
disorientation.  In fact, the August 2005 VA examiner stated 
that the veteran was oriented in all spheres, and private 
medical records dated in November 2005 indicated that he was 
oriented to time, place, and person.  

Additionally, the evidence of record does not demonstrate 
neglect of personal appearance and hygiene.  Indeed, VA 
medical records dated in December 2004 indicate that the 
veteran was appropriately dress and groomed, and private 
medical records dated in November 2005 noted that he had a 
neat appearance.  The August 2005 VA examiner also commented 
that the veteran was casually groomed, and private medical 
records dated in June 2006 document him as having adequate 
grooming and appropriate clothing.  VA medical records dated 
in July 2006 further noted that he was adequately groomed.  

In addition, the veteran has not been shown to have an 
inability to establish and maintain effective relationships.  
In fact, the veteran told the August 2005 VA examiner that 
has been married to his wife for 39 years and that they get 
along fairly well.  

The Board further notes that the  August 2005 VA examiner 
stated that he did not see evidence suggesting that there 
would be a marked change in the veteran's functioning in the 
next six to twelve months.  He also indicated that there was 
no evidence showing that the veteran's PTSD precluded 
employment.  VA medical records dated in July 2006 further 
indicate that the veteran did not have any history of 
psychiatric hospitalizations.  

The Board would also observe that the veteran has been 
assessed as having a Global Assessment of Functioning (GAF) 
score between 40 and 51.  A GAF score between 41 and 50 
reflects serious symptoms, such as suicidal ideation, severe 
obsessional rituals, or the inability to maintain employment.  
A GAF score between 51 and 60 indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Accordingly, the 
Board finds that the schedular criteria for the next higher 
70 percent disability evaluation have not been met.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for an increased initial for 
PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


